Title: To James Madison from James Monroe, 25 February 1795
From: Monroe, James
To: Madison, James


Dear Sir
Paris Feby. 25. 1795.
Being under the necessity of explaining the motives of my conduct upon my arrival, to the Executive, & in consequence of presenting a statmt. of the circumstances under which I acted, I have thought I could not better convey my ideas to you on that head than by enclosing a copy of the paper. This will of course be kept from Mr. R. because of his official station, & all others from whom it ought to be kept. I have sent a copy under the care of the minister Mr. Edet who was to depart some days since: but as he did not & probably will not in some days I have deemed it expedient to send a duplicate to the executive & likewise to yrself by Bordeaux to be forwarded by some American vessel. Three days after the letter above referred to was written, a second was likewise, & in a different tone: But being on the Executive journal, my vindication ought to be there too. It is proper to observe that my first & second letters were intermediately recd. by Mr. Randolph.
The revolution in Holland progresses with great rapidity & will most probably comprize the 7. provinces under a single govt. founded of course on the sovereignty of the people. Here great tranquility continues to reign. Indeed it has never been otherwise since my arrival, than during the same space I presume it was in Phila. Bread is scarce in some quarters but the people are beyond example patient under it. I do not think a real distress is to be apprehended, but if such were to happen, I am convinc’d the yeomanry wod. emulate by their fortitude, the bravery of their compatriots in the army.
Nothing is yet done with Prussia. The death of Goltz in Switzerland interrupted a negotiation which was depending. Tis reported that France demanded of that power the abandonment of Poland, & for which she proposed to give Hanover.
With Spn. a negotiation is said to be depending. I am persuaded if Jay’s treaty is rejected provided it contains any thing improper that we can not only get a decision of this govt. to suppt. our claims there but with Spn. Tis possible this latter point may be aided from this quarter independt. of the contents of that project, provided they are not very exceptionable—but the thing wod. be certain in the opposit view of the case.
I trust he has gaind all that we claimed, for that nothing could be refused in the present state of things, or indeed when the treaty was formed, must be certain, provided he did not convince the admn., that as he had adopted the conciliatory plan he would in no possible event change it.
We had some idea of procuring a loan in Holland to a moderate amt. to be vested in land, is this still yr. wish? I am persuaded it may be done; inform me therefore whether it is desirable, to what amt., and whether it would suit you to draw for it on such persons as I shod. designate. What I intimated sometime since is not meant to be derogated from here: for I can by loans, answer yr. drafts upon three months sight for one two & even three thousand pounds strg. payable in Hamburg or Holld. I have recd. but one letter from you to the present time. I wish the paper enclosed to be shewn Mr. Jones & Mr. Jefferson. We are happy to hear you have added a particular associate to the circle of our friends & to whom you will make our best respects. Sincerely I am yr. friend & servant
Jas. Monroe
Colo. Orr promised to procure my patent for a tract of land on Rock Castle, Kentuckey, of Captn. Fowler for me. Will you be so kind as remind him of this & endeavor to get it to be deposited with Mr. Jones, or sent here, as I mean to sell it after I shall have quitted this station—the latter is prefered.
I have written by Edet to Burr, Langdon, Brown & some others.
The liberation of our country from the councils of H. & K. had like to have been announc’d in the Bulletin. Be assured characters are well understood here.
